EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into by and
between VIRAL GENETICS, INC., a Delaware corporation (the “Company” or
“Employer”), and Haig Keledjian (“Employee”).

Recitals

A.        Employer is a company engaged in the business of researching,
developing and distributing biomedical products and technology;

B.        Employee has been engaged in and has experience in the Employer’s
business;

C.        The Company desires to provide for the employment of Employee, to
clearly set forth the relationship between the parties, and to restrict Employee
from using certain confidential information and from competing with the Employer
in the future.

Agreement

NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated as a part of this Agreement, and of the mutual covenants contained
herein and the mutual benefits to be derived hereunder, the parties agree as
follows:

1.        Employment. Employer hereby employs Employee to perform those duties
generally described in this Agreement, and Employee hereby accepts and agrees to
such employment on the terms and conditions hereinafter set forth, all effective
as of May 20, 2007 (the “Effective Date”).

2.        Duties. Employer hereby employs Employee to, at an executive level
position, manage Employer as chief executive officer and president. To
facilitate the performance of his duties, Employee shall be designated “Chief
Executive Officer and President.” Employee agrees to serve from time to time at
the pleasure of the board of directors in such additional and/or other offices
or positions with Employer as shall be determined by Employer’s board of
directors, without compensation except as set forth herein. Employee shall
devote his full working time and efforts to the business of Employer. Employee
shall not during the term of this Agreement be engaged in any other substantial
business activities which will significantly interfere or conflict with the
performance of his duties hereunder.

3.         Reasonable Best Efforts. Employee agrees that he will at all times
faithfully, industriously, and to the reasonable best of his abilities,
experience, and talents, perform all of the duties that may be required of and
from his pursuant to the express and explicit terms hereof.

4.        Vacations, Sick Days, Holidays. Employee shall be entitled each year
to a paid vacation of at least ten (10) working days. Vacation shall be taken by
Employee at times and with starting and ending dates determined by Employee
taking into account the reasonable needs of Employer. Vacation or portions of
vacations not used in one employment year shall carry over to the succeeding
employment year, but shall thereafter expire if not used within such succeeding
year.

5.        Term. The term of this Agreement shall be for the period commencing on
the Effective Date and continuing through December 31, 2009 (the “Initial
Term”). This Agreement shall be renewed for successive one-year terms upon the
agreement of the Employer and Employee to renew this Agreement. For all purposes
of this Agreement, including for purposes of applying the renewal provisions of
this paragraph to any term subsequent to the term then being extended, the
Expiration Date

1

--------------------------------------------------------------------------------



shall mean December 31, 2009 for the Initial Term hereof or December 31 at the
end of any one-year renewal term, as the case may be.

6.        Compensation.

(a)        Employer shall pay to Employee a base salary of $195,000 per annum
payable in accordance with the payroll procedures established by Employer for
all its employees. Such salary shall be subject to an annual review and may be
increased, but not decreased, by the Company’s board of directors. The salary to
Employee and all other compensation and benefits hereunder (including, but not
limited to, the compensation provided for in Paragraph 6(c), below) shall be
subject to withholding and other applicable taxes.

(b)        For and in consideration of the agreement of the Employee to enter
into this Agreement and as an incentive for the Employee to use his best efforts
in pursuit of the Company’s business, concurrently with the execution of this
Agreement the Employer and Employee shall enter into the option agreement in the
form attached hereto as Exhibit A. Employer may but is not obligated to provide
additional options during any subsequent year of the Initial Term or subsequent
one-year extension periods as described in paragraph 5, if any. Employer’s
failure to provide additional options shall not constitute a breach of this
Agreement.

7.        Employment Benefits. Employee shall be entitled to participate in all
of Employer’s benefit plans, which may include, but are not limited to,
long-term disability insurance, any stock option, medical, dental, life
insurance, retirement, pension, profit sharing, or other plan as in effect from
time to time on the same basis as other employees and/or as appropriate for
Employee’s position.

8.        Working Facilities. Employer will provide to Employee at a location to
be determined prior to the effective date of this Agreement suitable offices and
facilities appropriate for his position and suitable for the performance of his
responsibilities.

9.        Expenses. Employer shall bear the cost of all expenses reasonably
incurred by the Employee in performing his duties under this Agreement. The
expenses for which Employer will reimburse Employee include, but are not limited
to, expenses for travel, lodging, meals, beverages, entertainment, and similar
items. The Employee shall provide to Employer a monthly accounting of such
expenses, all on a basis consistent with a reasonable policy established by
Employer for its executive officers. Employee agrees to submit such
documentation as may be necessary to substantiate the deductibility of the
foregoing expenses for income tax purposes which are permitted under the
Internal Revenue Code. Employee agrees to keep such records as are required
under the Internal Revenue Code and the Regulations there under to enable
substantiation of each of the said expenditures or reimbursements. Any expenses
exceeding $1,000 in aggregate must first be authorized in advance in writing by
the Employer.

10.        Non-Solicitation. Employee acknowledges that, in the course of
performing services for or on behalf of the Employer, having access to the
Employer’s technology, reports, processes, knowledge and know-how, facilities,
books and records, or otherwise being associated with the Employer, Employee may
from time to time receive Confidential Information of or with respect to the
Employer and hereby stipulates and agrees that such Confidential Information is
a part of and essential to the operations and goodwill of the Employer. In
connection and in furtherance of the foregoing, Employee may not (whether
directly or indirectly; as the principal or on such person’s own account; or
solely or jointly with others as an employee, agent, independent contractor,
consultant, general or limited partner, member, stockholder or holder of equity
securities of any other person, other than through ownership of less than

2

--------------------------------------------------------------------------------



one percent of a class of publicly-traded securities of a company) engage in any
of the conduct or activity described below in the Paragraph 10.

(a)        Employee may not, so long as Employee is an employee of the Employer
and until the third anniversary of the effective date of termination of
Employee’s employment with the Employer for any reason, solicit, induce or
influence any person that at such time is (or, during the six (6) month period
ending on the effective date of termination of Employee’s employment with the
Employer, was) a vendor, licensor, licensee, distributor, customer, client,
employee, or independent contractor of the Employer to terminate any contract or
agreement with the Employer or leave the service of the Employer. Employee
acknowledges that the restrictions in this subparagraph (a) of this Paragraph 10
will not impair Employee’s ability to carry on Employee’s profession or earn a
living.

(b)        Employee may not, so long as Employee is an employee of the Employer
and until the third anniversary of the effective date of termination of
Employee’s employment with the Employer for any reason, without the express
prior written consent of the Employer, participate either directly or indirectly
in any discussion or negotiation with any person that at such time is (or,
during the six month period ending on the effective date of termination of
Employee’s employment with the Employer, was) a vendor, licensor, licensee,
distributor, customer, client, employee, or independent contractor of the
Employer the purpose of which discussion or negotiation would be materially
adverse to the interests of the Employer and the relationship existing between
the Employer and such person. Employee acknowledges that the restrictions in
this subparagraph (b) of Paragraph 10 will not impair Employee’s ability to
carry on Employee’s profession or earn a living.

11.        Non-Disclosure of Information. Employee understands that the
covenants and agreements in this Paragraph 11 may limit Employee’s ability to
earn a livelihood in a business similar to the business of the Employer of
researching, developing and distributing biomedical products and technology, but
nevertheless believes that Employee has received and will receive sufficient
consideration and other benefits from the Employer so as to clearly justify such
restrictions which, in any event (given Employee’s education, skills and
ability), Employee does not believe would prevent Employee from earning a
living:

(a)        Employee acknowledges that, in the course of performing services for
or on behalf of the Employer, having access to the Employer’s technology,
reports, processes, knowledge and know-how facilities, books and records, or
otherwise being associated with the Employer, Employee will have access to, and
become acquainted with, Confidential Information of or with respect to the
Employer and hereby stipulates and agrees that such Confidential Information is
a part of and essential to the operations and goodwill of the Employer. Employee
(i) hereby stipulates and acknowledges that the Confidential Information
constitutes important, material, proprietary and confidential trade secrets of
the Employer that affect the successful conduct of the business and goodwill of,
the Employer; (ii) stipulates and acknowledges that any and all of the
Confidential Information is the sole and exclusive property of the Employer,
regardless of whether Employee was engaged in the development of any of such
Confidential Information while performing services for or on behalf of the
Employer; (iii) agrees to keep all such Confidential Information in strictest
confidence, and not to, directly or indirectly, use or divulge, disclose or
communicate to any person (other than a duly-authorized representative of the
Employer) any such Confidential Information other than in the ordinary course of
business of the Employer for the benefit of the Employer; and (iv) agrees not to
copy or otherwise duplicate any such Confidential Information or knowingly allow
anyone else to copy or otherwise duplicate such Confidential Information, other
than in the ordinary course of business of the Employer for the benefit of the
Employer. Upon the end of the Employment Term, and at the request of the
Employer, shall promptly return to the Employer all copies of such Confidential
Information delivered to or obtained by Employee or, at the election of the

3

--------------------------------------------------------------------------------



Employer, certify that all copies of such Confidential Information in the
possession of Employee or any person who received such Confidential Information
from Employee have been destroyed or erased.

(b)         “Confidential Information” means, with respect to the Employer, any
technical, financial, or business information (including, without limitation,
manuals, forms, memoranda, reports, journals, test results, correspondence,
business plans, customer lists, pricing lists, contracts, plans or
specifications, or the like) that may disclose (or may reasonably be expected to
disclose) the customs and practices, marketing methods and data, services and
products, methods of doing business, manner of operation, scientific know-how,
formulas, technical data or information, clinical study protocols, patient or
biologic information, and other confidential information, regardless of whether
in written, oral, graphic, encoded, encrypted, tangible, or intangible forms,
all of which the parties to the Agreement hereby acknowledge constitute “trade
secrets” within the meaning of the Uniform Trade Secrets Act, codified at
sections 3426 et seq. of the California Civil Code.

(c)         Employee shall have no obligation to preserve the confidential or
proprietary nature of any information that (i) was already known to Employee
free of any obligation to keep such information confidential at the time of
disclosure of such information; (ii) is or becomes publicly known through no
wrongful act of Employee; (iii) is rightfully received from a third person
having no direct or indirect secrecy or confidentiality obligation to the
Employer; (iv) is disclosed to a third person by the Employer without
restrictions on confidentiality similar to those contained in this Paragraph 11;
(v) is approved for disclosure by written authorization of the Employer; or (vi)
is a Prior Invention (as defined in Paragraph 12).

(d)        The obligations of Employee under this Paragraph 11 shall also extend
to Employee’s affiliates and Employee shall, upon reasonable request of the
Employer, advise each such person in writing of the obligations imposed on such
person under this Paragraph 11. “Affiliate” means: (i) the Employee’s current
spouse, siblings, lineal ancestors (including those by adoption), and lineal
descendants (including those by adoption), and spouses of the foregoing (“Family
Members”); and (ii) any corporation, partnership, trust, or limited liability
company in which the Employee or any Family Member is an officer, director,
manager, trustee, general partner, or holder of one percent or more the
outstanding voting securities, capital or profits interests, or beneficial
interests, s applicable.

(e)        The provisions of this Paragraph 11 shall apply to Employee
throughout the term of employment and continue in perpetuity.

12.        Assignment of Inventions. Employee shall promptly disclose any
Employee Creations to the Employer and any such Employee Creations shall be the
Employer’s sole property. All original works of authorship that are made by
Employee (in whole or in part, either alone or jointly with others) within the
scope of Employee’s employment with the Employer and that are protectable by
copyright are “works made for hire” as defined in the United States Copyright
Act (17 U.S.C.A. section 101). “Employee Creation(s)”means any idea, concept,
discovery, development, device, design, apparatus, use, machine, practice,
process, method, product, composition of matter, improvement, formula,
algorithm, literary or graphical or audiovisual work or sound recording, mask
work, or computer program of any kind (whether or not subject to patent,
copyright, trademark, trade secret, mask work right, or similar protection) that
relate(s) in any way to any of the Company’s biological or pharmaceutical
products under investigation or development from time to time, or any
manufacturing or production know-how, scientific know-how, processes, or
procedures pertaining thereto that are conceived, suggested, reduced to
practice, or devised by Employee, in whole or in part, either solely or jointly
with others, during Employee’s employment with the Employer or using the
Employer’s facilities, or equipment or using Confidential Information.

4

--------------------------------------------------------------------------------



(a)        Employee hereby assigns to the Employer, and agrees to assign to the
Employer in the future where appropriate, any and all such Employee Creations,
and agrees to cooperate with the Employer in the execution of appropriate
instruments assigning and evidencing such assignment and ownership rights of the
Employer, to the maximum extent permitted by section 2870 of the California
Labor Code. In order that the Employer may perfect and protect its rights to
Employee Creations as provided hereunder, Employee agrees that Employee’s
obligations regarding assignment of such Employee Creations to the Employer
shall survive termination of Employee’s employment with the Employer for a term
of one year following the date of termination for any reason. Employee hereby
acknowledges that the Employer has provided to Employee the text of section 2870
of the California Labor Code, and, concurrently with the execution of this
Agreement, Employee has executed and delivered to the Employer a copy of Exhibit
B attached hereto acknowledging that the Employer has provided to Employee
written notification regarding section 2870 of the California Labor Code.

(b)        If any Invention related to the subject matter of Employee’s
employment with the Employer was made, conceived, developed or first reduced to
practice by Employee (in whole or in part, either alone or jointly with others)
prior to Employee’s employment with the Employer, it is listed on Exhibit C
(“Prior Inventions”). Employee retains the right to use, enhance, license and/or
authorize others to use for any purpose or application (a) the Prior Inventions
or (b) other Inventions developed by Employee that are unrelated to the
Employee’s employment with the Employer, unrelated in any way to any of the
Company’s biological or pharmaceutical products under investigation or
development from time to time (or any manufacturing or production know-how,
scientific know-how, processes, or procedures pertaining thereto), and developed
by Employee outside the scope of his employment with the Employer.

(c)        Employee shall not transfer or attempt to transfer any right,
privilege, title, or interest in or to any of the rights specified in this
Paragraph 12 nor shall Employee at any time grant the right to, authorize, or
willingly permit any person (other than the Employer) to infringe in any way
upon any of the exclusive rights hereby granted to the Employer, and Employee
hereby authorizes the Employer, in the name of Employee or otherwise, to
institute any legal proceedings to prevent such infringement.

(d)        Any and all rights hereby granted to the Employer under this
paragraph 12 shall vest in the Employer, whether or not the Employer exercises
any of its rights or options to terminate this Agreement as herein provided.

(e)        In the event the Employer permits or suffers to exist the
commencement of any case or proceeding under any bankruptcy or insolvency law
under which the principal business operations of the Employer will terminate and
its assets liquidated, and such case or proceeding shall be consented to or
acquiesced in or shall result in the entry of an order for relief or shall
remain for 60 days undismissed, then all right, title, and interest in and to
all of the Employee Creations shall automatically revert and belong to Employee,
and Employer shall take all action reasonably required in any such case or
proceeding to acknowledge and confirm Employee’s ownership and rights to the
Employee Creations and to effect through assignment or other instrument of
transfer, title, or ownership Employee’s ownership of the Employee Creations.

13.        Termination for Cause. Except where due to the death of Employee,
Employer may not terminate this Agreement during its term without cause. As used
herein, cause shall mean that:

(a)        Employee has materially breached in a manner injurious to the Company
the terms of this Agreement (other than as described in subparagraphs (b) and
(c) of this paragraph 13), and such breach has not been cured within 30 days
following the date of written notice to Employee of such breach;

5

--------------------------------------------------------------------------------



(b)        Employee has been grossly negligent in the performance of his duties
at least three times in any consecutive 90-day period;

(c)        Employee has engaged in material and willful or gross misconduct in
the performance of his duties hereunder;

(d)        Employee is convicted or pleads nolo contendre with respect to any
criminal offense other than misdemeanor traffic violations;

(e)        Employee violates the Employer’s Code of Ethics, or such other
governance standards as are adopted by the Employer from time to time; or

(f)        Employee is found by a court of competent jurisdiction to have
committed any act or engaged in any conduct that is fraudulent, or Employee
becomes the subject of a civil or criminal proceeding or investigation relating
to securities fraud, including, without limitation, proceedings initiated by the
National Association of Securities Dealers, and the United States Securities and
Exchange Commission.

14.        Termination Payment.

(a)        In the event that the Employee’s employment is terminated (i) by the
Employer for reasons other than cause as defined in paragraph 13, or (ii) is
terminated by Employee for good reason (as hereinafter defined), the Employee
shall be compensated by the Employer through a single sum payment in cash
payable within 30 days after such termination in an amount equal to the annual
rate of salary provided for in paragraph 6(a) above in effect as of the date of
termination.

(b)        In the event that the Employee’s employment is terminated by the
Employee at any time during the term hereof for any reason other than good
reason or is terminated by the Employer during the term hereof for cause as
provided in paragraph 13, Employee shall be entitled to receive only that
compensation due and payable hereunder with respect to periods ended on or
before the date of termination.

(c)        As used in this Agreement, termination for “good reason” shall mean
termination by the Employee in the following circumstances: (i) a material
breach by Employer of this Agreement, and such breach has not been cured within
30 days following the date of written notice to Employer of such breach; (ii)
any person (other than the Employer, a subsidiary of the Employer, or Affiliates
of the Employer as of the date affixed hereof, as that term is promulgated by
the Securities and Exchange Commission) is or becomes the beneficial owner,
directly or indirectly, of securities of the Employer representing 50.1 percent
or more of the combined voting power of the then outstanding securities of the
Employer; or (iii) any merger or reorganization of the Employer whether or not
another entity is the survivor, pursuant to which the holders, as a group, of
all of the shares of the Employer outstanding prior to the transaction hold, as
a group, less than 50.1 percent of the combined voting power of the Employer or
any successor company outstanding after the transaction.

15.        Death During Employment. If the Employee dies during the term of the
employment, Employer shall pay to the estate of Employee an amount equal to all
compensation due and payable hereunder with respect to periods ended on or
before the date of death.

16.        Nontransferability. None of Employee, his spouse, his designated
contingent beneficiary, or their estates shall have any right to anticipate,
encumber, or dispose of any payment due

6

--------------------------------------------------------------------------------



under this Agreement. Such payments and other rights are expressly declared
non-assignable and non-transferable except as specifically provided herein.

17.        Indemnification. Employer shall indemnify Employee and hold his
harmless from liability for, and shall advance to his on a current basis any
expenses incurred in connection with, acts, omissions, or decisions made by his
while performing services for Employer to the greatest extent permitted by
applicable law. Employer shall also use its best efforts to obtain and maintain
during the term of this Agreement coverage for Employee in his capacity as an
officer of Employer or any of its subsidiaries or affiliates under any insurance
policy now in force or hereafter obtained during the term of this Agreement
insuring officers and directors of Employer against such liability.

18.        Assignment. This Agreement may not be assigned (other than by will or
by operation of law), by either party without the prior written consent of the
other party. Subject to this limitation, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their heirs, executors,
administrators, successors, legal representatives, and permitted assigns.

19.        Entire Agreement. This Agreement is and shall be considered to be the
only agreement or understanding between the parties hereto with respect to the
employment of Employee by Employer. All negotiations, commitments, and
understandings acceptable to both parties have been incorporated herein. No
letter, telegram, or communication passing between the parties hereto shall be
deemed a part of this Agreement; nor shall it have the effect of modifying or
adding to this Agreement unless it is distinctly stated in such letter,
telegram, or communication that it is to constitute a part of this Agreement and
is to be attached as a rider to this Agreement and is signed by the parties to
this Agreement.

20.        Modification of Contract. This Agreement cannot be modified by
tender, acceptance or endorsement of any instrument of payment, including check.
Any words contained in an instrument of payment modifying this contract,
including a waiver or release of any claims, or a statement referring to paying
in full is void. This Agreement can only be modified in a separate writing,
other than an instrument of payment, signed by the parties.

21.        Counterpart and Headings. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. All headings in this
Agreement are inserted for convenience of reference and shall not affect its
meaning or interpretation.

22.        Cooperation. The parties shall deal with each other in good faith,
good faith meaning honesty in fact and the observance of all commercial
standards of fair dealing and usages of trade, which are regularly observed
within the industry. In this regard, Employer shall not engage in any course of
conduct that is oppressive to Employee and intended by Employer to force
Employee’s resignation.

23.        No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

24.        Notices. Any notice, request, instruction, report or other document
to be given to the parties shall be in writing and delivered personally or sent
by certified mail, postage prepaid,

if to Employee: Haig Keledjian
c/o 1321 Mountain View Circle
Azusa, CA 91702

7

--------------------------------------------------------------------------------



if to Employer: Viral Genetics, Inc.
1321 Mountain View Circle
Azusa, CA 91702

or at such other address as any party shall specify to the other party in
writing.

25.        Enforcement. Employee acknowledges that the covenants and the
restrictions contained in Paragraphs 10 and 11 are necessary and required for
the adequate protection of the Employer and are necessary to preserve the
goodwill of the Employer and the value of its existing Confidential Information,
contracts and relationships; such covenants relate to matters that are of a
special, unique and extraordinary character that give each of such covenants or
restrictions a special, unique and extraordinary value; and, a breach of any
such covenant or restriction will result in loss of goodwill, invasion of
property rights of the Employer, unfair competition by the breaching party, and
other irreparable harm and damages to the Employer, which cannot be adequately
compensated by a monetary award. It is accordingly agreed that the Employer or
any of its subsidiaries (without posting bond or other security and without the
necessity of proving actual damages) shall be entitled to an injunction or
injunctions to prevent breaches of Paragraphs 10 and 11 and to enforce
specifically the terms and provisions of Paragraphs 10 and 11. Nothing in this
Agreement shall be construed as prohibiting the Employer from pursuing any other
legal or equitable remedies available to the Employer for such breach or
threatened breach of any of the provisions of Paragraphs 10 and 11 (including,
without limitation, recovery of all damages from Employee and an equitable
accounting of all earnings, profits and other benefits arising from such
violation).

26.        Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the state of California.

27.        Severability. If and to the extent that any court of competent
jurisdiction holds any provision or any part thereof of this Agreement to be
invalid or unenforceable, such holding shall in no way affect the validity of
the remainder of this Agreement.

28.        Waiver. No failure by an party to insist upon the strict performance
of any covenant, duty, agreement, or condition of this Agreement or to exercise
any right or remedy consequent upon a breach hereof shall constitute a waiver of
any such breach or of any other covenant, agreement, term, or condition.

AGREED and entered into effective the 20th day of May 2007.

EMPLOYER:

VIRAL GENETICS, INC.

By_______________________________________

Duly Authorized Officer

EMPLOYEE:

__________________________________________

Haig Keledjian

8

--------------------------------------------------------------------------------



Exhibit A

VIRAL GENETICS, INC.

Option for the Purchase of 2,500,000
Shares of Common Stock
Par Value $0.001

STOCK OPTION AGREEMENT

THE HOLDER OF THIS OPTION, BY ACCEPTANCE HEREOF, BOTH WITH RESPECT TO THE OPTION
AND COMMON STOCK ISSUABLE UPON EXERCISE OF THE OPTION, AGREES AND ACKNOWLEDGES
THAT THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER
THE SECURITIES LAWS OF ANY STATE. THESE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE TRANSFERRED OR SOLD IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT OR OTHER COMPLIANCE UNDER THE SECURITIES ACT OR THE LAWS
OF THE APPLICABLE STATE OR A “NO ACTION” OR INTERPRETIVE LETTER FROM THE
SECURITIES AND EXCHANGE COMMISSION OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER, AND ITS COUNSEL, TO THE EFFECT THAT THE SALE OR
TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH STATE
STATUTES.

This is to certify that, for value received, Haig Keledjian, (the “Optionee”) is
entitled to purchase from VIRAL GENETICS, INC. (the “Company” or “Corporation”),
on the terms and conditions hereinafter set forth, all or any part of 2,500,000
shares (“Option Shares”) of the Company’s common stock, par value $0.001 (the
“Common Stock”), at the purchase price of $0.08 per share (“Option Price”). Upon
exercise of this option in whole or in part, a certificate for the Option Shares
so purchased shall be issued and delivered to the Optionee. If less than the
total option is exercised, a new option of similar tenor shall be issued for the
unexercised portion of the options represented by this Agreement.

This option is granted subject to the following further terms and conditions:

1.        This option shall vest immediately. The right to exercise this option
with respect to any of the unexercised and vested Option Shares shall terminate
on the earlier to occur of: (i) the date that is one year following termination
for any reason of Optionee’s employment pursuant to the Employment Agreement
dated May 20, 2007, and (ii) December 31, 2012. No right to purchase unvested
Option Shares shall vest and become exercisable after termination of Optionee’s
engagement for any reason. In order to exercise this option with respect to all
or any part of the Option Shares for which this option is at the time
exercisable, Optionee (or in the case of exercise after Optionee’s death,
Optionee’s executor, administrator, heir or legatee, as the case may be) must
take the following actions:

(a)        Deliver to the Corporate Secretary of the Corporation an executed
notice of exercise in substantially the form of that attached to this Agreement
(the “Exercise Notice”) in which there is specified the number of Option Shares
which are to be purchased under the exercised option.

(b)        Pay the aggregate Option Price for the purchased shares through one
full payment in cash or by check made payable to the Corporation’s order;

9

--------------------------------------------------------------------------------



(c)        Furnish to the Corporation appropriate documentation that the person
or persons exercising the option (if other than Optionee) have the right to
exercise this option.

(d)        For purposes of this Agreement, the Exercise Date shall be the date
on which the executed Exercise Notice shall have been delivered to the Company.
Except to the extent the sale and remittance procedure specified above is
utilized in connection with the option exercise, payment of the Option Price for
the purchased shares must accompany such Exercise Notice.

(e)        Upon such exercise, the Company shall issue and cause to be delivered
with all reasonable dispatch (and in any event within three business days of
such exercise) to or upon the written order of the Optionee at its address, and
in the name of the Optionee, a certificate or certificates for the number of
full Option Shares issuable upon the exercise together with such other property
(including cash) and securities as may then be deliverable upon such exercise.
Such certificate or certificates shall be deemed to have been issued and the
Optionee shall be deemed to have become a holder of record of such Option Shares
as of the Exercise Date.

2.        The Optionee acknowledges that the shares subject to this option have
not and will not be registered as of the date of exercise of this option under
the Securities Act or the securities laws of any state. The Optionee
acknowledges that this option and the shares issuable on exercise of the option,
when and if issued, are and will be “restricted securities” as defined in Rule
144 promulgated by the Securities and Exchange Commission and must be held
indefinitely unless subsequently registered under the Securities Act and any
other applicable state registration requirements. The Company is under no
obligation to register the securities under the Securities Act or under
applicable state statutes. In the absence of such a registration or an available
exemption from registration, sale of the Option Shares may be practicably
impossible. The Optionee shall confirm to the Company the representations set
forth above in connection with the exercise of all or any portion of this
option.

3.        The Company, during the term of this Agreement, will obtain from the
appropriate regulatory agencies any requisite authorization in order to issue
and sell such number of shares of its Common Stock as shall be sufficient to
satisfy the requirements of the Agreement.

4.        The number of Option Shares purchasable upon the exercise of this
option and the Option Price per share shall be subject to adjustment from time
to time subject to the following terms. If the outstanding shares of Common
Stock of the Company are increased, decreased, changed into or exchanged for a
different number or kind of shares of the Company through reorganization,
recapitalization, reclassification, stock dividend, stock split or reverse stock
split, the Company or its successors and assigns shall make an appropriate and
proportionate adjustment in the number or kind of shares, and the per-share
Option Price thereof, which may be issued to the Optionee under this Agreement
upon exercise of the options granted under this Agreement. The purchase rights
represented by this option shall not be exercisable with respect to a fraction
of a share of Common Stock. Any fractional shares of Common Stock arising from
the dilution or other adjustment in the number of shares subject to this option
shall rounded-up to the nearest whole share.

5.        The Company covenants and agrees that all Option Shares which may be
delivered upon the exercise of this option will, upon delivery, be free from all
taxes, liens, and charges with respect to the purchase thereof; provided, that
the Company shall have no obligation with respect to any income tax liability of
the Optionee and the Company may, in its discretion, withhold such amount or
require the Optionee to make such provision of funds or other consideration as
the Company deems necessary to satisfy any income tax withholding obligation
under federal or state law.

10

--------------------------------------------------------------------------------



6.         The Company agrees at all times to reserve or hold available a
sufficient number of shares of Common Stock to cover the number of Option Shares
issuable upon the exercise of this and all other options of like tenor then
outstanding.

7.         This option shall not entitle the holder hereof to any voting rights
or other rights as a shareholder of the Company, or to any other rights
whatsoever, except the rights herein expressed, and no dividends shall be
payable or accrue in respect of this option or the interest represented hereby
or the Option Shares purchasable hereunder until or unless, and except to the
extent that, this option shall be exercised.

8.         The Company may deem and treat the registered owner of this option as
the absolute owner hereof for all purposes and shall not be affected by any
notice to the contrary.

9.         In the event that any provision of this Agreement is found to be
invalid or otherwise unenforceable under any applicable law, such invalidity or
unenforceability shall not be construed as rendering any other provisions
contained herein invalid or unenforceable, and all such other provisions shall
be given full force and effect to the same extent as though the invalid or
unenforceable provision were not contained herein.

10.         This Agreement shall be governed by and construed in accordance with
the internal laws of the state of California, without regard to the principles
of conflicts of law thereof.

11.         Except as otherwise provided herein, this Agreement shall be binding
on and inure to the benefit of the Company and the person to whom an option is
granted hereunder, and such person’s heirs, executors, administrators, legatees,
personal representatives, assignees, and transferees.

IN WITNESS WHEREOF, the Company has caused this option to be executed effective
on the 20th day of May, 2007, by the signature of its duly authorized officer.

VIRAL GENETICS, INC.

By____________________________________

Duly Authorized Officer

The undersigned Optionee hereby acknowledges receipt of a copy of the foregoing
option and acknowledges and agrees to the terms and conditions set forth in the
option.

HAIG KELEDJIAN

By____________________________________

11

--------------------------------------------------------------------------------



Exercise Notice
(to be signed only upon exercise of Option)

TO:    Viral Genetics, Inc.

The Optionee, holder of the attached option, hereby irrevocable elects to
exercise the purchase rights represented by the option for, and to purchase
thereunder, ______ shares of common stock of Viral Genetics, Inc., and herewith
makes payment therefor, and requests that the certificate(s) for such shares be
delivered to the Optionee at:

Haig Keledjian
__________________________
__________________________
__________________________

If acquired without registration under the Securities Act of 1933, as amended
(“Securities Act”), the Optionee represents that the Common Stock is being
acquired without a view to, or for, resale in connection with any distribution
thereof without registration or other compliance under the Securities Act and
applicable state statutes, and that the Optionee has no direct or indirect
participation in any such undertaking or in the underwriting of such an
undertaking. The Optionee understands that the Common Stock has not been
registered, but is being acquired by reason of a specific exemption under the
Securities Act as well as under certain state statutes for transactions by an
issuer not involving any public offering and that any disposition of the Common
Stock may, under certain circumstances, be inconsistent with these exemptions.
The Optionee acknowledges that the Common Stock must be held and may not be
sold, transferred, or otherwise disposed of for value unless subsequently
registered under the Securities Act or an exemption from such registration is
available. The Company is under no obligation to register the Common Stock under
the Securities Act. The certificates representing the Common Stock will bear a
legend restricting transfer, except in compliance with applicable federal and
state securities statutes.

The Optionee agrees and acknowledges that this purported exercise of the option
is conditioned on, and subject to, any compliance with requirements of
applicable federal and state securities laws deemed necessary by the Company.

DATED this ________ day of ________________________________, __________.

_______________________________________
Signature

12

--------------------------------------------------------------------------------



Exhibit B

NOTIFICATION OF CALIFORNIA LABOR CODE SECTION 2870

In accordance with California Labor Code section 2872, I acknowledge that the
Employer is hereby providing me written notification that the foregoing 11-page
Employment Agreement does not require that I assign to the Employer any
invention for which no equipment, supplies, facility, or Confidential
Information was used and that was developed entirely on my own time, and does
not relate to the business of the Employer or to the Employer’s actual or
demonstrably anticipated research or development, or does not result from any
work performed by me for Employer.

The following is the text of California Labor Code section 2870:

(a)       Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or his rights in an
invention to his or his employer shall not apply to an invention that the
employee developed entirely on his or his own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for
inventions that either

(1)        relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or

(2)        result from any work performed by the employee for the employer.

(b)        To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

I hereby acknowledge receipt of this written notification.

Date: __________, 2007

___________________________________________________
Please sign above
Please print your name:     ___________________________

13

--------------------------------------------------------------------------------



Exhibit C

DESCRIPTION OF “PRIOR INVENTIONS”

14

--------------------------------------------------------------------------------